Landis, District Judge.
In the matter of the estate of Annie Kothe, deceased, the administrators filed their final report in the county-court. Marie Gonschior, an heir at law, made objections thereto, and from the decree in the county court attempted an appeal to the district court.
In the district court the administrators moved for a non-suit and dismissal of the appeal because based on defective bond. This was denied by the trial court. From the decree in the district court, two appeals were taken to this court. The administrators appealed general number 29696, and the heir at law, Marie Gonschior, also general number 29700.
The separate appeal of the administrators was considered by this court, In re Estate of Kothe, ante, p. 531, and it was found there that the bond furnished to perfect the appeal from the county court to the district court was fatally defective.
The opinion announced in In re Estate of Kothe, ante, p. 531, rules the instant appeal.
Reversed and dismissed.